e 8:19-cv-03164-CEH-JSS Document 1 Filed 12/26/19 Page 1 of 6 PagelD 1

United State District Copel
Middle Distict OF Fleida ee
BIg-cv3 Wot 36525 _

Civil _Divis toa

 

 

Civil Right Co molaint

 

 

—ATTESTATION BY CORRECTIONAL
OFFICER PURSUANT TO SECTION

 

117-10 FLORIDA STATUTES"

 

Mie Nejon Muse LL am NAME (PRINT)Zesseo-@eah— |D#
SIGNATURE. SP aE

 

VS. CoSe No BilP-eu-3HT ar

 

 

YS Secure SeluTon Company

 

Transport Divisian., / Capt zr Mebuf hin

 

Sheriff Mocca, Chris ll /

 

—

 

 

) FaSco Counly Jal 20 ip Kental_ He. rae

 

Bead. O Lakes, Flori dx 34637 a

 

 

ll. No PL aiat f£ Complaint Not Against Flacida

 

Dept. Of Correction. eee

 

 

County Jail eh le es Transpocted.

ll [Yes my Comp oer - Conteras events In. A_

 

 

fi. Yes there 18 A Grievance _Peoced ure.

 

 

 

 

(1) — ae.

 
®

ase 8:19-cv-03164-CEH-JSS Document 1 Filed 12/26/19 Page 2 of 6 PagelD 2

 

B. Yes plaintiff (eSent 5 the Tacts relating
"te Ais Complaint.

 

 

 

C. Yes

 

 

|.) Heathen et flee Several OfiP Vance complaints

 

see exhibit Log_# O73 283 333

 

 

2.) ered Was the cesults? Tanored ae the

 

administration hece a Paso County _ dail.

 

Seg GLE Vance log # 073295493

 

 

L declare undec penalty of

 

the foregoing er To the guestiens 10 this

 

Section are ~ true aad. coccect.

 

 

 

Signed this 22nd day of December 20/9

 

 

A) alt

 

Pe 7

 

 

Signature of Plaiat: ce

 

 

 

 

 

 

 

 

 

(2)
Cas eB

8:19-cv-03164-CEH-JSS Document1 Filed 12/26/19 Page 3 of 6 PagelD 3

 

 

LV. Previous Lawsuit;

 

No

 

 

B. No

 

 

). No

 

V.

 

A. Mike Naim Muysallan

 

2olo] Central Blvd.

 

Lond. © Lakes, Elicia 346357

 

 

C-GYS Secure Solutio ican Company

 

1398 UnivelSity Bld.

 

Jupiter, Eisde he. 33453

 

( Owner)

 

 

D. Sheriff Norco, Chris

 

K 706 Ci tizen DR.

 

New Port Richey, FL. 34bSY

 

PaSce County Cates Office

 

 

E. GYs Supervisoc

 

Gs <). Mc Gut Fi a

 

Ol Ceotral Blyd.

 

 

75 O Lakes, FL. 34637

 

 

 

 

ro).
Case 8:19-cv-03164-CEH-JSS Document1 Filed 12/26/19 Page 4 of 6 PagelD 4

\A]. State meat Ct Claes

 

 

Plaiatitt Was being tranSpacted by C45

 

Secure Solution ene Wraaras On Dec. \it 2019

 

iwhea_ the Trans pact orlae. at Gal of Be

 

vehicle, faq Over a cuch ond hit Lhe back

 

of gainer traaspoct veh; cle. FAIA Ter was

 

La juced ia this sae t ond was Seen by the

 

Medical Dect: here ice the County yaa

 

6YS Trans pect Didicron has .vaet etek tte ode

 

laws while trans fp OQ chin 0 ‘amates without S cathel: Le

 

Florida Statute Bld. IY WA@OWo-yAbe

 

216.660 No- 208 YI CER, S Srf.208 ES.

 

The ad ee ee hee at the County Son.

 

has fefused to provide lainti fF te GHS of Fitec’s

 

NAN OC the accidect report, As beida A ete

 

plain ti FE LS entitled to haid the CTS oft icecs

 

Ae as well AS the Shee fe Dept. police reooct

 

of Lila. eciee (Syperinisor J. Me GufEn)

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)
vase 8:19-cv-03164-CEH-JSS Document1 Filed 12/26/19 Page 5 of 6 PagelD 5

 

7 hile Stabem ent oF Facts

 

 

Op Der. il 2o}W oebthe being escocted by

 

GUYS Trans pact Division Frocn Coucly ~ the GYS

 

Officer last Control, of the etiale. Fan ofec a

 

curb dail hit dibs hack of another. transport

 

vehicle Causing La UPL @s ta bec peck and

 

lower bvaeale Guys Trans pact Divisven does pot peovide.

 

seathelts in these steel Compact meats. The CUS

 

otticec appeared to be under the influence , yet

 

PASCO county jal deputies ie to fleas zit

 

the G45 sf Gice oc Lhe romates whe wee

 

mare Lied LA this accidedt.

 

 

Plaintifl was latec Seen by He fasce Coucty
Medical. Dept: whore plaintiff peau es were

 

acknowled aed aod Ocy svat ot

 

cVernaee Nocco who _is “respens ible for GYS

 

Tronspact Digisioa allows CYS el Division

 

to transfer Samnienes: Sewathaunk Southelts and. has

 

nat  Heketel “thie GUC officer Pn te Viola tons

 

of £ laid as law.

 

Plaintiff is act ceciving Lhe proper me dical

 

 

!
treatment Led 1S reqvicel— for fa pacticulac
LA juries who G4S Toons pact Dept. 5_feS pons.

 

( Supecvisoc_J. McGut€ia)

 

 

 

 

 

 

(S)
OQ
ld

ase 8:19-cv-03164-CEH-JSS Document1 Filed 12/26/19 Page 6 of 6 PagelD 6

 

Vill. Rolef Requested

 

 

P Lain tite snail | (ibe to ki Compensatal

 

Ten thousand Doll acs blo, 000. ole for Pain and.

 

Sof fecina aad punitive slate 5 of Five Hundced

 

ee Del [lacs Cats, x Qo File Lach of He Loterb ads

 

 

 

LT declare under penalty ot pel yoty Tel ihe

 

Focegoing 1s tuo and. -Garhe

 

 

Signed Lys <2 aM. das of Dec. 20/9

 

 

 

(hike ttle

 

Mike Noto Musa [lan

 

Zolo| (oct cal Bld.

 

Land O Lakes , Florida 34637

 

 

 

 

 

 

 

 

 

 

 

 

 

(t)
